311 F. Supp. 265 (1970)
James E. SWANN et al., Plaintiffs,
v.
The CHARLOTTE-MECKLENBURG BOARD OF EDUCATION et al., Defendants.
Civ. A. No. 1974.
United States District Court, W. D. North Carolina, Charlotte Division.
February 5, 1970.
*266 J. Levonne Chambers and Adam Stein, Charlotte, N. C., for plaintiffs.
Brock Barkley, William J. Waggoner, Weinstein, Waggoner, Sturges & Odom, and Benjamin S. Horack, Ervin, Horack & McCartha, Charlotte, N. C., for defendants.

ORDER
McMILLAN, District Judge.
On December 2, 1969, this court appointed Dr. John A. Finger, Jr., of Providence, Rhode Island, to study the Charlotte-Mecklenburg school system and advise the court how the schools could be desegregated. The defendant school board, by order of December 1, 1969, had been extended a fourth opportunity to submit a plan if they wished. Dr. Finger went to work; the school staff worked with him; and they have produced some extremely useful information and reports, which will be referred to in this order as the Board plan and the Finger plan.
Hearings on the plans were conducted on February 2 and February 5, 1970.
The board plan, prepared by the school staff, relies almost entirely on geographic attendance zones, and is tailored to the Board's limiting specifications. It leaves many schools segregated. The Finger plan incorporates most of those parts of the Board plan which achieve desegregation in particular districts by re-zoning; however, the Finger plan goes further and produces desegregation of all the schools in the system.
Taken together, the plans provide adequate supplements to a final desegregation order.
The court would like again to express appreciation to Dr. Finger for the intelligence, *267 resourcefulness and tact with which he has pursued his difficult assignment, and to Dr. William Self, Superintendent of the schools, and to his able staff, for the excellent work done by them in their difficult role of helping prepare one plan to comply with what the court believes the law requires, and simultaneously preparing another plan to suit the majority of the School Board who, at last reckoning, still did not appear to accept the court's order as representing the law of the land.
The court is also grateful to the Board's outside consultant, Mr. Weil, of Systems Associates, Inc., whose two hundred days of work and whose computer studies formed the building blocks, or points of departure, for much of the work of the others.
Recent appellate court decisions have hammered home the message that sixteen years of "deliberate speed" are long enough to desegregate tax supported schools. On October 29, 1969, in Alexander v. Holmes County, 396 U.S. 19, 90 S. Ct. 29, 24 L. Ed. 2d 19, the Supreme Court ordered numerous Deep South school districts to be completely desegregated by January 1, 1970; schools in Atlanta, Miami and parts of Chicago have been ordered totally desegregated; the Supreme Court in January ordered February 1, 1970, desegregation of 300,000 pupils in six Gulf Coast states; the Fourth Circuit Court of Appeals in Nesbit v. Statesville, 418 F.2d 1040 (December 2, 1969), ordered elimination by January 1, 1970, of the racial characteristics of the last black schools in Durham, Reidsville and Statesville, North Carolina; and in Whittenberg v. Greenville, South Carolina, 424 F.2d 195, the Fourth Circuit Court of Appeals, in an opinion by Chief Judge Clement F. Haynsworth, Jr., has just last month ordered the desegregation by February 16, 1970, of the 58,000 students in Judge Haynsworth's own home town. Judge Robert Martin of Greenville, pursuant to that mandate, on February 2, 1970, ordered all the Greenville schools to be populated by February 16, 1970, on a basis of 80% white and 20% black.
In the Greenville opinion the court said:
"These decisions leave us with no discretion to consider delays in pupil integration until September 1970. Whatever the state of progress in a particular school district and whatever the disruption which will be occasioned by the immediate reassignment of teachers and pupils in mid-year, there remains no judicial discretion to postpone immediate implementation of the constitutional principles as announced in Green v. County School Board of New Kent County, 391 U.S. 430, 88 S. Ct. 1689, 20 L. Ed. 2d 716; Alexander v. Holmes County Bd. of Educ., 396 U.S. 19, 90 S. Ct. 29, 24 L. Ed. 2d 19 (Oct. 29, 1969); Carter v. West Feliciana Parish School Bd., 396 U.S. 1032, 90 S. Ct. 611, 24 L. Ed. 2d 530 (Jan. 14, 1970)."
These decisions are binding on the United States District Court for the Western District of North Carolina. Unless that were true, the Constitution would mean whatever might be the temporary notion of whichever one of 340-odd federal judges happened to hear the case. This is a matter of law, not anarchy; of constitutional right, not popular sentiment.
The order which follows is not based upon any requirement of "racial balance." The School Board, after four opportunities and nearly ten months of time, have failed to submit a lawful plan (one which desegregates all the schools). This default on their part leaves the court in the position of being forced to prepare or choose a lawful plan. The fairest way the court knows to deal with this situation was stated clearly in the December 1, 1969 order, as follows:
"In default of any such plan from the school board, the court will start with the thought, originally advanced in the order of April 23, that efforts *268 should be made to reach a 71-29 ratio in the various schools so that there will be no basis for contending that one school is racially different from the others, but to understand that variations from that norm may be unavoidable."
Therefore, and in accordance with the specific, detailed, numbered guidelines of this court's order of December 1, 1969, it is ordered:
1. That the defendants discontinue the operation of segregated schools.
2. That the defendants take such action as is necessary to desegregate all the schoolsstudents and faculty.
3. That desegregation of faculty be accomplished, as previously ordered, by assigning faculty (specialized faculty positions excepted) so that the ratio of black and white faculty members of each school shall be approximately the same as the ratio of black and white faculty members throughout the system.
4. That teachers be assigned so that the competence and experience of teachers in formerly or recently black schools will not be inferior to those in the formerly or recently white schools in the system.
5. That no school be operated with an all-black or predominantly black student body.
6. That pupils of all grades be assigned in such a way that as nearly as practicable the various schools at various grade levels have about the same proportion of black and white students.
7. That transportation be offered on a uniform non-racial basis to all children whose reassignment to[1] any school is necessary to bring about the reduction of segregation, and who live farther from the school to which they are assigned than the Board determines to be walking distance. Estimates of the number of children who may have to be transported have run as high as 10,000 or more. Since the cost to the local system is about $18 or $20 a year per pupil, and the cost to the state in those areas where the state provides transportation funds is about another $18 or $20 a year per pupil, the average cost for transportation is apparently less than $40 per pupil per year. The local school budget is about $45,000,000 a year. It would appear that transporting 10,000 additional children, if that is necessary, and if the defendants had to pay it all, would add less than one per cent to the local cost of operating the schools. The significant point, however, is that cost is not a valid legal reason for continued denial of constitutional rights.
8. That if geographic zones are used in making school assignments, the parts of a zone need not be contiguous.
9. That the defendants maintain a continuing control over the race of children in each school, just as was done for many decades before Brown v. Board of Education, and maintain the racial make-up of each school (including any new and any re-opened schools) to prevent any school from becoming racially identifiable.
10. That "freedom of choice" or "freedom of transfer" may not be allowed by the Board if the effect of any given transfer or group of transfers is to increase the degree of segregation in the school from which the transfer is requested or in the school to which the transfer is desired.
11. That the Board retain its statutory power and duty to make assignments of pupils for administrative reasons, with or without requests from parents. Administrative transfers shall not be made if the result of such transfers is to restore or increase the degree *269 of segregation in either the transferor or the transferee school.
12. That if transfers are sought on grounds of "hardship," race will not be a valid basis upon which to demonstrate "hardship."
13. That the Board adopt and implement a continuing program, computerized or otherwise, of assigning pupils and teachers during the school year as well as at the start of each year for the conscious purpose of maintaining each school and each faculty in a condition of desegregation.
14. That the defendants report to the court weekly between now and May 15, 1970, reporting progress made in compliance with this order; and that they report thereafter on July 15, August 15, September 15 and November 1, 1970, and on February 1 and May 1, 1971.
15. That the internal operation of each school, and the assignment and management of school employees, of course be conducted on a non-racial, non-discriminatory basis.
16. The duty imposed by the law and by this order is the desegregation of schools and the maintenance of that condition. The plans discussed in this order, whether prepared by Board and staff or by outside consultants, such as computer expert, Mr. John W. Weil, or Dr. John A Finger, Jr., are illustrations of means or partial means to that end.[1a] The defendants are encouraged to use their full "know-how" and resources to attain the results above described, and thus to achieve the constitutional end by any means at their disposal. The test is not the method or plan, but the results.
17. The choice or approval or partial approval of any proposed desegregation plan is subject to all the requirements and restrictions of the preceding sixteen paragraphs, as well as to any later requirements or restrictions set out in this order.
18. Subject to the above, the Board's pupil assignment plan for senior high school pupils is approved, with one exception. This exception is that black students, some 300 in number, should be assigned from map grids 294D, 295C, 295D, and 318A, to attend Independence High School.
19. Although the Board junior high school plan is inferior in design and results to Dr. Finger's plan, it is a purely "home grown" product and the court would like to approve it, if it can be brought into compliance with law by desegregating Piedmont Junior High School, and by adding transportation as above indicated, and by increasing the black attendance at several outlying schools. The Board may if it wishes consider (1) re-zoning; (2) two-way transporting of pupils between outlying schools and Piedmont; (3) closing Piedmont and assigning the pupils to Albemarle Road, Carmel, McClintock and Quail Hollow. Unless the court has been notified in writing by noon of February 9, 1970, of an affirmative decision adopting one of these choices by formal *270 Board action, the junior high schools are directed to be desegregated according to Dr. Finger's plan, as illustrated by exhibits E and F.
20. The Board's plan for elementary schools, illustrated by exhibits G and H, cannot be approved because (1) it retains nine schools 83% to 100% black, serving over half the black elementary pupils, and (2) it leaves approximately half the 31,500 white elementary students attending schools that are 86% to 100% white; and (3) it promises to provide little or no transportation in aid of desegregation, even though the plan's zones in some cases are apparently five or six miles long. The Board plan for elementaries openly rejects the duty to eliminate all the black schools.
The Finger plan uses many of the same basic attendance lines as the Board plan; however, it does not stop short of the constitutional requirements, and by pairing and clustering groups of schools it achieves full desegregation of the elementary schools. The school staff worked out the details of this plan and are familiar with it. Its attendance zones are illustrated on the map, exhibit I; its elementary school populations are listed in exhibit J; and the pairing and grouping of the outlying and inner-city schools, grade by grade, are shown in detail on exhibit K. Subject to the qualifications previously stated, the Board are directed to follow the Finger plan with reference to elementary schools.
21. THE TIME TABLE: Deadlines to complete various phases of the program required in this order are as follows:
SENIOR HIGH SCHOOLS.  Seniors may remain in their present schools until the end of the school year; the Board may make any decision they deem wise about allowing seniors to transfer before graduation to schools where their race will be in the minority. Eleventh and tenth graders will be transferred to their new schools not later than the 4th day of May, 1970.
JUNIOR HIGH SCHOOLS (Grades 7, 8, 9).Complete desegregation shall be accomplished by the 4th day of May, 1970.
ELEMENTARY SCHOOLS (Grades 1 through 6).Complete desegregation shall be accomplished not later than the 1st day of April, 1970.
FACULTY.Complete desegregation of the various faculties shall be accomplished by the various times set out above for desegregation of the student bodies.
22. MODIFICATIONS.The intention of this order is to put on the Board the full duty to bring the schools into compliance with the Constitution as above outlined, but to leave maximum discretion in the Board to choose methods that will accomplish the required result. However, it is directed that leave of court be obtained before making any material departure from any specific requirement set out herein. The court will undertake to rule promptly on any such requests for deviation from prescribed methods.
23. APPEAL.The court claims no infallibility and does not seek to prevent appeal from all or any part of this order, and will allow the making of any record needed to present on appeal any contention the parties desire to make, and will do what this court can to expedite such appeal. However, in accordance with Whittenberg v. Greenville, supra, this order will not be stayed pending appeal, and immediate steps to begin compliance are directed.
24. All evidence in the cause and all findings and conclusions in previous orders which support or tend to support this order are relied upon in support of this order.
25. Jurisdiction of this cause is retained for further orders.


*271
Research Report
January 31, 1970                                                             Exhibit B
                             The Charlotte-Mecklenburg Schools
                               DESEGREGATION PLAN for 1970-71
                                     Senior High Schools
------------------------------------------------------------------------------------------------------------------
                  |                        |                                  |                                  |
School            |          1970-71       |               1969-70            |         Board Plan               |
                  |          Capacity      |                                  |                                  |
                  |    Base          +20%  |    B       W        T       %B   |   B        W        T      %B    |
------------------|------------------------|----------------------------------|----------------------------------|
                  |                        |                                  |                                  |
East Mecklenburg  |   1700           2040  |  215     1925     2140     10%   |  360    1716     2076     17%    |
Garinger          |   1874           2249  |  492     2148     2640     18%   |  721    1914     2635     27%    |
Harding           |   1202           1442  |  612      720     1332     45%   |  395     692     1087     36%    |
Independence      |   1047           1256  |  101     1111     1212      9%   |   23    1241     1264      2%    |
Myers Park        |   1679           2015  |  224     1767     1991     12%   |  426    1883     2309     18%    |
                  |                        |                                  |                                  |
North Mecklenburg |   1158           1390  |  446     1185     1631     28%   |  440     998     1438     31%    |
Olympic           |    807            968  |  351      512      863     41%   |  201     687      888     23%    |
South Mecklenburg |   1523           1828  |   90     2024     2114      5%   |  482    1846     2328     21%    |
West Charlotte    |   1593           1912  | 1641        0     1641    100%   |  597    1045     1642     36%    |
West Mecklenburg  |   1374           1649  |  141     1444     1585      9%   |  494     998     1492     33%    |
                  |                        |                                  |                                  |
    Total         | 13,957         16,749  |4,313   12,836   17,149           |4,139  13,020   17,159            |
[A1466]           |                        |                                  |                                  |
                  |                        |                                  |                                  |
                  |                        |                                  |                                  |
                  |                        |                                  |                                  |
                  |                        |                                  |                                  |
                  |                        |                                  |                                  |
                  |                        |                                  |                                  |



*272
Research Report                                                                          Exhibit D
January 31, 1970
                                        The Charlotte-Mecklenburg Schools
                                          DESEGREGATION PLAN for 1970-71
                                              Junior High Schools
---------------------------------------------------------------------------------------------------------------------------
                    |      1970-71           |                 1969-70             |                                      |
      School        |      Capacity          |                                     |              Board Plan              |
                    |   Base         +20%    |    B          W        T       %B   |     B         W        T        %B   |
--------------------|------------------------|-------------------------------------|--------------------------------------|
Albemarle Road      |    948         1138    |    63        995     1058      5%   |    19        753      772       2%   |
Alexander           |    874         1049    |   328        761     1089     30%   |   303        698     1001      30%   |
Cochrane            |   1190         1428    |    72       1544     1616      5%   |   571       1150     1721      33%   |
Coulwood            |    704          845    |   101        770      871     12%   |   313        551      864      36%   |
Eastway             |   1093         1312    |    61       1356     1417      4%   |   375        971     1346      28%   |
                    |                        |                                     |                                      |
Alexander Graham    |    996         1194    |   101       1028     1129      8%   |   261        888     1149      23%   |
Hawthorne           |    850          910    |   550        472     1022     54%   |   276        704      980      28%   |
Kennedy             |    801          961    |   802          9      811     99%   |   325        510      835      39%   |
McClintock          |    923         1100    |    84       1288     1372      6%   |    25       1048     1073       2%   |
Northwest           |   1068         1282    |  1032          1     1033           |   296        675      971      30%   |
                    |                        |                                     |                                      |
Pledmont            |    631          757    |   408         55      463     89%   |   758         84      842      90%   |
Quail Hollow        |   1238         1486    |   129       1421     1550      9%   |   138       1144     1282      11%   |
Randolph            |    972         1170    |   279        710      989     28%   |   307        683      990      31%   |
Ranson              |    851         1021    |   246        548      794     31%   |   295        558      853      35%   |
Sedgefield          |    777          930    |   167        809      976     17%   |   234        612      846      28%   |
                    |                        |                                     |                                      |
Smith               |   1093         1312    |    51       1436     1487      4%   |   330        957     1287      26%   |
Spaugh              |    826         1091    |   262        839     1101     24%   |   346        752     1098      32%   |
Williams            |    801          967    |  1081          0     1081    100%   |   336        722     1058      32%   |
Wilson              |   1044         1253    |    60       1145     1205      5%   |   346        795     1141      30%   |
                    |                        |                                     |                                      |
Carmel              |    558          670    |                                     |     2        555      557       0%   |
J. H. Gunn (Wilgrove|)   558          670    |                                     |    49        470      519       9%   |
                    |                        |                                     |                                      |
   Total            | 18,796       22,546    | 5,877     15,187   21,064           | 5,905     15,280   21,185            |
                    |                        |                                     |                                      |
                    |                        |                                     |                                      |
                    |                        |                                     |                                      |
                    |                        |                                     |                                      |



*273
                                                                          Exhibit F
                     DESEGREGATION PLAN for Charlotte-Mecklenburg Schools
                                     Junior High Schools
----------------------------------------------------------------------------------------------
                  |    1970-71    |            1969-70          |       Court Consultant      |
      School      |   Capacity    |                             |             Plan            |
                  |  Base   +20%  |    B      W       T      %B |    B       W      T      %B |
------------------|---------------|-----------------------------|-----------------------------|
Albemarle Road    |   948   1136  |    63     995    1058    5% |   292     696     988   30% |
Alexander         |   874   1049  |   328     761    1089   30% |   335     690    1025   33% |
Cochrane          |  1190   1428  |    72    1544    1616    5% |   370     984    1354   27% |
Coulwood          |   704    845  |   101     770     871   12% |   245     568     813   30% |
Eastway           |  1093   1312  |    61    1356    1417    4% |   351     839    1190   30% |
                  |               |                             |                             |
Alexander Graham  |   996   1194  |   101    1028    1129    8% |   359     938    1297   28% |
Hawthorne         |   850    910  |   550     472    1022   54% |   290     677     967   30% |
Kennedy           |   801    961  |   802       9     811   99% |   184     606     790   23% |
McClintock        |   923   1100  |    84    1288    1372    6% |   386     925    1311   30% |
Northwest         |  1068   1282  |  1032       1    1033       |   336     736    1072   31% |
                  |               |                             |                             |
Piedmont          |   631    757  |   408      55     463   89% |   243     538     781   32% |
Quail Hollow      |  1238   1486  |   129    1421    1550    9% |   339    1050    1389   25% |
Randolph          |   972   1170  |   279     710     989   28% |   402     832    1234   33% |
Ranson            |   851   1021  |   246     548     794   31% |   264     583     847   31% |
Sedgefield        |   777    930  |   167     809     976   17% |   171     641     812   21% |
                  |               |                             |                             |
Smith             |  1093   1312  |    51    1436    1487    4% |   350     929    1279   27% |
Spaugh            |   826   1091  |   262     839    1101   24% |   324     807    1131   29% |
Williams          |   801    967  |  1081       0    1081  100% |   308     727    1035   30% |
Wilson            |  1044   1253  |    60    1145    1205    5% |   230     570     800   29% |
                  |               |                             |                             |
Carmel            |   558    670  |                             |   142     444     586   24% |
J. H. Gunn        |   558    670  |                             |    49     475     524    9% |
                  |               |                             |                             |
    Total         | 18,796 22,546 | 5,877  15,187  21,064       | 5,970  15,255  21,225       |
                  |               |                             |                             |
                  |               |                             |                             |
                  |               |                             |                             |



*274
Research Report                                                         Exhibit H, page 1.
January 31, 1970
                                The Charlotte-Mecklenburg Schools
                                  DESEGREGATION PLAN for 1970-71
                                        Elementary Schools
--------------------------------------------------------------------------------------------------
                   |      1970-71   |           1969-70[*]       |                             |
      School       |     Capacity   |                              |          Board Plan          |
                   |    Base   +12% |     B      W       T     %B  |    B       W       T     %B  |
-------------------|----------------|------------------------------|------------------------------|
Albemarle Rd.      |    432     484 |      4     510     514    1% |      4     469     473    1% |
Allenbrook         |    540     605 |     61     452     513   12% |     59     496     555   11% |
Ashley Park        |    621     696 |     27     574     601    4% |    155     421     576   27% |
Bain               |    702     786 |     33     735     768    4% |     25     706     731    3% |
Barringer          |    486     544 |    843      16     859   98% |    203     320     523   39% |
                   |                |                              |                              |
Berryhill          |    836     936 |     98     639     737   13% |    247     574     821   30% |
Beverly Woods      |    540     605 |     68     684     752    9% |      8     648     656    1% |
Billinsgville      |    594     665 |    596       0     596  100% |    113     325     438   26% |
Briarwood          |    540     605 |      6     680     686    1% |      2     663     665    0% |
Bruns Ave.         |    675     756 |    759      10     769   99% |    624      73     697   90% |
                   |                |                              |                              |
Chantilly          |    432     484 |      0     472     472    0% |    142     303     445   32% |
Clear Creek        |    324     363 |     48     229     277   17% |     43     266     309   14% |
Collinswood        |    621     696 |    111     443     554   20% |    224     448     672   33% |
Cornelius          |    459     514 |    181     235     416   44% |    182     265     447   41% |
Cotswold           |    540     605 |     23     537     560    4% |    128     449     577   24% |
                   |                |                              |                              |
Davidson           |    324     363 |    104     186     290   36% |    102     174     276   32% |
Marie Davis        |    756     847 |    662       0     662  100% |    666      82     748   88% |
Derita             |    783     877 |    150     678     828   18% |    152     595     747   20% |
Devonshire         |    648     726 |      0     903     903    0% |      0     925     925    0% |
Dilworth           |    648     726 |     90     317     407   22% |    241     376     617   39% |
                   |                |                              |                              |
Double Oaks        |    675     756 |    836       0     836  100% |    825       3     828  100% |
Druid Hills        |    486     544 |    472       3     475   99% |    465      20     485   96% |
Eastover           |    648     726 |     42     559     601    7% |    157     478     635   25% |
Elizabeth          |    405     454 |    314     125     439   72% |    112     294     406   28% |
Enderly Park       |    513     575 |      3     371     374    1% |    119     238     357   33% |



*275
                                                                       Exhibit H, page 2.
                                The Charlotte-Mecklenburg Schools
                                  DESEGREGATION PLAN for 1970-71
                                        Elementary Schools
--------------------------------------------------------------------------------------------------
                   |      1970-71   |           1969-70            |                              |
      School       |     Capacity   |                              |          Board Plan          |
                   |    Base   +12% |     B      W       T     %B  |    B       W       T     %B  |
-------------------|----------------|------------------------------|------------------------------|
First Ward         |    702     786 |    805       0     805  100% |    770       7     777   99% |
Hickory Grove      |    459     514 |     70     533     603   12% |     74     556     630   12% |
Hidden Valley      |    648     726 |      0    1100    1100    0% |      1    1077    1078    0% |
Highland           |    297     333 |     69     305     374   18% |     76     237     313   24% |
Hoskins            |    297     333 |     13     212     225    6% |    124     219     343   36% |
                   |                |                              |                              |
Huntersville       |    675     756 |    145     531     676   21% |    130     554     684   19% |
Huntingtowne Farms |    594     665 |      7     603     610    1% |      3     614     617    0% |
Idlewild           |    567     635 |     47     581     628    7% |     59     549     608   10% |
Irwin Ave.         |                |    292       0     292  100% |  [*]                       |
Amay James         |    378     423 |    462       3     465   99% |     90     169     259   35% |
                   |                |                              |                              |
Lakeview           |    378     423 |    346      89     435   80% |    119     285     404   29% |
Lansdowne          |    756     847 |     75     802     877    9% |     79     719     798   10% |
Lincoln Heights    |    648     726 |    711       0     711  100% |    903       6     909   99% |
Long Creek         |    702     786 |    267     468     735   36% |    259     523     782   33% |
Matthews           |    945    1058 |     86     802     888   10% |     81     837     918    9% |
                   |                |                              |                              |
Merry Oaks         |    486     544 |      0     442     442    0% |      0     557     557    0% |
Midwood            |    459     514 |      9     437     446    2% |    116     401     517   23% |
Montclaire         |    675     756 |      0     718     718    0% |      1     781     782    0% |
Myers Park         |    432     484 |     22     444     466    5% |    150     314     464   32% |
Nations Ford       |    621     696 |     43     669     712    6% |    177     548     725   24% |
                   |                |                              |                              |
Newell             |    594     665 |     74     438     512   14% |     64     436     500   13% |
Oakdale            |    540     605 |     69     517     586   12% |    202     460     662   31% |
Oakhurst           |    594     665 |      5     616     621    1% |     92     504     596   15% |
Oaklawn            |    594     665 |    584       0     584  100% |    597       3     600   99% |
Olde Providence    |    540     605 |     80     512     592   14% |     83     461     544   15% |



*276
                                The Charlotte-Mecklenburg Schools
                                                                       Exhibit H, page 3
                                  DESEGREGATION PLAN for 1970-71
                                        Elementary Schools
--------------------------------------------------------------------------------------------------
                   |      1970-71   |           1969-70            |                              |
      School       |     Capacity   |                              |          Board Plan          |
                   |    Base   +12% |     B      W       T     %B  |    B       W       T     %B  |
-------------------|----------------|------------------------------|------------------------------|
Park Road          |    540     605 |     44     548     592    7% |     41     571     612    7% |
Paw Creek          |    594     665 |     27     609     636    4% |     83     602     685   12% |
Paw Creek Annex    |    270     302 |     30     271     301   10% |                              |
Pineville          |    486     544 |    136     356     492   28% |    123     379     502   25% |
Pinewood           |    648     726 |      0     674     674    0% |      0     900     900    0% |
                   |                |                              |                              |
Plaza Road         |    459     514 |     80     340     420   19% |    181     350     531   34% |
Rama Road          |    648     726 |      1     815     816    0% |      3     744     747    0% |
Sedgefield         |    540     605 |      3     548     551    1% |    223     364     587   38% |
Selwyn             |    486     544 |     31     617     648    5% |     32     459     491    7% |
Shamrock Gardens   |    486     544 |      0     515     515    0% |     84     496     580   15% |
                   |                |                              |                              |
Sharon             |    459     514 |     72     361     433   17% |     91     421     512   18% |
Starmount          |    648     726 |     25     712     737    3% |     67     833     900    7% |
Statesville Road   |    648     726 |    333     522     855   39% |    160     553     713   23% |
Steele Creek       |    378     423 |      5     509     514    1% |    195     475     670   29% |
Thomasboro         |    729     816 |      0     690     690    0% |    135     777     912   15% |
                   |                |                              |                              |
Tryon Hills        |    486     544 |    309     164     473   65% |    200     342     542   37% |
Tuckaseegee        |    540     605 |     58     578     636    9% |     57     510     567   10% |
University Park    |    648     726 |    825       1     826  100% |    735     132     867   85% |
Villa Heights      |    810     907 |    902      83     985   92% |    877     170    1047   83% |
Westerly Hills     |    405     454 |     46     539     585    8% |    144     332     476   30% |
                   |                |                              |                              |
Wilmore            |    378     423 |    222     210     432   51% |    153     250     403   38% |
Windsor Park       |    648     726 |      1     748     749    0% |      1     782     783    0% |
Winterfield        |    648     726 |     48     688     736    7% |     52     653     705    7% |
                   |                |                              |                              |
   Total           | 40,391  45,239 | 13,010  31,278  44,288       | 12,885  31,523  44,408       |



*277
                                                                       Exhibit J, page 1
                     DESEGREGATION PLAN for Charlotte-Mecklenburg Schools
                                    Elementary Schools
-------------------------------------------------------------------------------------------------
                   |     1970-71    |         1969-70              |       Court Consultant
      School       |    Capacity    |                              |              Plan
                   |  Base     +20% |    B       W       T     %B  |    B       W       T    %B
-------------------|----------------|------------------------------|-----------------------------
Albemarle Rd.      |    432     434 |      4     510     514    1% |    162     336     500   32%
Allenbrook         |    540     605 |     61     452     513   12% |    135     341     476   28%
Ashley Park        |    621     696 |     27     574     601    4% |    175     426     601   29%
Bain               |    702     786 |     33     735     768    4% |     25     706     731    3%
Barringer          |    486     544 |    843      16     859   98% |    203     320     523   39%
                   |                |                              |
Perryhill          |    836     936 |     98     639     737   13% |    247     574     821   30%
Beverly Woods      |    540     605 |     68     684     752    9% |    186     446     632   29%
Billingsville      |    594     665 |    596       0     596  100% |    113     325     438   26%
Briarwood          |    540     605 |      6     680     686    1% |    256     479     735   35%
Bruns Avenue       |    675     756 |    759      10     769   99% |    252     540     792   32%
                   |                |                              |
Chantilly          |    432     484 |      0     472     472    0% |    142     333     475   30%
Clear Creek        |    324     363 |     48     229     277   17% |     43     266     309   14%
Collinswood        |    621     696 |    111     443     554   20% |    224     406     630   36%
Cornelius          |    459     514 |    181     235     416   44% |    182     265     447   41%
Cotswold           |    540     605 |     23     537     560    4% |    128     404     532   24%
                   |                |                              |
Davidson           |    324     363 |    104     186     290   36% |    102     174     276   32%
Marie Davis        |    756     847 |    662       0     662  100% |    193     532     725   27%
Derita             |    783     877 |    150     678     828   18% |    167     625     792   21%
Devonshire         |    648     726 |      0     903     903    0% |    333     624     957   35%
Dilworth           |    648     726 |     90     317     407   22% |    241     376     617   39%
                   |                |                              |
Double Oaks        |    675     756 |    836       0     836  100% |    234     496     730   32%
Druid Hills        |    486     544 |    472       3     475   99% |    158     303     461   34%
Eastover           |    648     726 |     42     559     601    7% |    157     445     602   26%
Elizabeth          |    405     454 |    314     125     439   72% |    132     304     436   30%
Enderly Park       |    513     575 |      3     371     374    1% |    150     270     420   36%
                   |                |                              |
[A1451]            |                |                              |



*278
                                                                       Exhibit J, page 2
                   DESEGREGATION PLAN for Charlotte-Mecklenburg Schools
                                    Elementary Schools
-------------------------------------------------------------------------------------------------
                   |     1970-71    |         1969-70              |       Court Consultant
      School       |    Capacity    |                              |              Plan
                   |  Base     +20% |    B       W       T     %B  |    B       W       T    %B
-------------------|----------------|------------------------------|-----------------------------
First Ward         |    702     786 |    805       0     805  100% |    265     686     951   28%
Hickory Grove      |    459     514 |     70     533     603   12% |    272     439     711   38%
Hidden Valley      |    648     726 |      0    1100    1100    0% |    310     679     989   31%
Highland           |    297     333 |     69     305     374   18% |     76     237     313   24%
Hoskins            |    297     333 |     13     212     225    6% |    139     244     383   36%
                   |                |                              |
Huntersville       |    675     756 |    145     531     676   21% |    130     554     684   19%
Huntingtowne Farms |    594     665 |      7     603     610    1% |    205     414     619   33%
Idlewild           |    567     635 |     47     581     628    7% |    190     410     600   32%
Irwin Avenue       |                |    292       0     292  100% | [*]
Amay James         |    378     423 |    462       3     465   99% |    105     194     299   35%
                   |                |                              |
Lakeview           |    378     423 |    346      89     435   80% |    139     280     419   33%
Lansdowne          |    756     847 |     75     802     877    9% |    207     496     703   29%
Lincoln Heights    |    648     726 |    711       0     711  100% |    241     456     697   35%
Long Creek         |    702     786 |    267     468     735   36% |    259     523     782   33%
Matthews           |    945    1058 |     86     802     888   10% |     81     837     918    9%
                   |                |                              |
Merry Oaks         |    486     544 |      0     442     442    0% |    106     236     342   31%
Midwood            |    459     514 |      9     437     446    2% |    116     446     562   21%
Montclaire         |    675     756 |      0     718     718    0% |    280     504     784   36%
Myers Park         |    432     484 |     22     444     466    5% |    150     445     595   25%
Nations Ford       |    621     696 |     43     669     712    6% |    177     582     759   23%
                   |                |                              |
Newell             |    594     665 |     74     438     512   14% |     74     546     620   12%
Oakdale            |    540     605 |     69     517     586   12% |    250     460     710   35%
Oakhurst           |    594     665 |      5     616     621    1% |    197     534     731   27%
Oaklawn            |    594     665 |    584       0     584  100% |    226     594     820   28%
Olde Providence    |    540     605 |     80     512     592   14% |    145     351     496   29%
                   |                |                              |
                   |                |                              |
                   |                |                              |
                   |                |                              |
                   |                |                              |
                   |                |                              |
                   |                |                              |
[A1452]            |                |                              |



*279
                                                                       Exhibit J, page 3
                                           Elementary Schools
-------------------------------------------------------------------------------------------------
                   |     197071     |                              |
     School        |    Capacity    |            1969-70           |
                   |  Base     +20% |    B       W       T     %B  |    B       W       T    %B
-------------------|----------------|------------------------------|-----------------------------
 Park Road         |    540     605 |     44     548     592    7% |    143     359     507   29%
 Paw Creek         |    594     665 |     27     609     636    4% |    160     395     555   29%
 Paw Creek Annex   |    270     302 |     30     271     301   10% |     83     209     292   28%
 Pineville         |    486     544 |    136     356     492   28% |    123     379     502   25%
 Pinewood          |    648     726 |      0     674     674    0% |    283     697     980   29%
                   |                |                              |
 Plaza Road        |    459     514 |     80     340     420   19% |    181     350     531   34%
 Rama Road         |    648     726 |      1     815     816    0% |    273     493     766   36%
 Sedgefield        |    540     605 |      3     548     551    1% |    223     364     587   38%
 Selwyn            |    486     544 |     31     617     648    5% |    150     309     459   33%
 Shamrock Gardens  |    486     544 |      0     515     515    0% |    174     511     685   25%
                   |                |                              |
 Sharon            |    459     514 |     72     361     433   17% |    123     245     368   33%
 Starmount         |    648     726 |     25     712     737    3% |    217     441     658   33%
 Statesville Road  |    648     726 |    333     522     855   39% |    160     553     713   23%
 Steele Creek      |    378     423 |      5     509     514    1% |    195     475     670   29%
 Thomasboro        |    729     816 |      0     690     690    0% |    230     770    1000   23%
                   |                |                              |
 Tryon Hills       |    486     544 |    309     164     473   65% |    107     262     369   29%
 Tuckaseegee       |    540     605 |     58     578     636    9% |    119     300     419   28%
 University Park   |    648     726 |    825       1     826  100% |    260     461     721   36%
 Villa Heights     |    810     907 |    902      83     985   92% |    265     668     933   28%
 Westerly Hills    |    405     454 |     46     539     585    8% |    144     332     476   30%
                   |                |                              |
 Wilmore           |    378     423 |    222     210     432   51% |    153     250     403   38%
 Windsor Park      |    648     726 |      1     748     749    0% |    272     561     833   33%
 Winterfield       |    648     726 |     48     688     736    7% |    261     537     798   33%
                   |                |                              |
   Total           | 40,391         | 13,010          44,288       | 12,984          44,370
                   |         45,239 |         31,278               |         31,386



*280
                                                            Exhibit K, page 1.
                           ELEMENTARY SCHOOLS TO BE PAIRED
      Present School         1  -  4              5  -  6        Total
      and Count             B       W           B         W      Pupils
---------------------------------------------------------------------------
  Albemarle Road            2       338         2         174        516
  Allenbrook                0       341         0         156        497
  Beverly Woods             1       446         1         249        697
  Briarwood                 4       477         2         220        703
  Bruns Avenue            526         0       246           0        772
  Marie Davis             431        59       193          26        709
  Devonshire                0       624         0         276        900
  Double Oaks             585         2       232           0        819
  Druid Hills             310         2       158           1        471
  First Ward              533         0       262           0        795
  Hickory Grove            54       329        16         208        607
  Hidden Valley             0       677         0         302        979
  Huntingtowne Farms        0       414         0         195        609
  Idlewild                  0       410         0         163        573
  Lansdowne                 2       496         1         291        790
  Lincoin Heights         456         0       239           0        695
  Merry Oaks                0       236         0         119        355
  Montclaire                0       504         0         217        721
  Oaklawn                 405         0       193           0        598
  Olde Providence           2       351         1         146        500
  Park Road                 0       300         0         160        460
  Paw Creek                16       395        11         214        636
  Paw Creek Annex          27       209         3          53        292
  Pinewood                  0       697         0         346       1043
  Rama Road                 3       493         0         244        740
  Selwyn                    0       284         0         188        472
  Sharon                    0       245         0         117        362
  Starmount                19       441         6         228        694
  Tryon Hills             218       110        91          54        473
  Tuckaseegee              49       300        19         171        539
  University Park         550         0       260           0        810
  Villa Heights           683       114       264          48       1109
  Windsor Park              0       515         1         233        749
  Winterfield               0       494         0         199        693
            Total       4,876    10,303     2,201       4,998     22,378



*281
                                                              Exhibit K, page 2.
  The Charlotte-Mecklenburg Schools
                                ELEMENTARY SCHOOLS PAIRED
  Grade 1-4                                    Grade 5-6
   Schools                                      Schools
                      B    W     T    %                          B    W    T    %
Huntingtowne Farms
Sharon                                         Bruns Avenue    252  540  792   32
Starmount
                     545  1100  1645  33
Park Road                                      Marie Davis     193  532  725   27
Pinewood
                     431  1056  1487  29
Briarwood                                      Double Oaks     234  496  730   32
Devonshire
                     589  1103  1692  35
Hidden Valley                                  Druid Hills     158  303  461   34
                     310   679   989  31
Beverly Woods
Lansdowne                                      First Ward      265  686  951   28
Olde Providence
                     538  1293  1831  29
Albemarle Road
Idlewild                                       Lincoln Heights 241  456  697   35
Merry Oaks
                     458   984  1442  32
Allenbrook
Paw Creek
Paw Creek Annex                                Oaklawn         226  594  820   28
Tuckaseegee
                     497  1245  1742  29
Hickory Grove                                  Tryon Hills     107  262  369   29
                     272   439   711  38
Montclaire
Rama Road                                      University Park 260  461  721   36
                     553   997  1550  36
Selwyn
Windsor Park                                   Villa Heights   265  668  933   28
Winterfield
                     683  1407  2090  33
   Total           4,876      15,179                         2,201     7,199
                        10,303                                    4,998

NOTES
[*]   Assigned from area to
increase desegregation
   Oakhurst  105B
   Shamrock
     Gardens  90B
   Thomasboro
              95B

[1a]  The following are exhibits to this order:

A. The Board's map of proposed senior high school attendance zones.
B. The Board's list of proposed senior high school populations.
C. The Board's map of proposed junior high school attendance zones.
D. The Board's list of proposed junior high school populations.
E. Dr. Finger's map of proposed junior high school attendance zones.
F. Dr. Finger's list of proposed junior high school populations.
G. The Board's map of proposed elementary school attendance zones.
H. The Board's list of proposed elementary school populations.
I. Dr. Finger's map of proposed elementary school attendance zones.
J. Dr. Finger's list of proposed elementary school populations.
K. Dr. Finger's list of pairing and grouping of elementary schools and grades.
[*]   Assigned from area to
increase desegregation
   Oakhurst  105B
   Shamrock
     Gardens  90B
   Thomasboro
              95B

[*]   Assigned from area to
increase desegregation
   Oakhurst  105B
   Shamrock
     Gardens  90B
   Thomasboro
              95B

[*]   Assigned from area to
increase desegregation
   Oakhurst  105B
   Shamrock
     Gardens  90B
   Thomasboro
              95B